Citation Nr: 9928504	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-18 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether the March 2, 1995, rating decision which granted 
entitlement to service connection for tinnitus and assigned a 
0 percent disability rating involved clear and unmistakable 
error (CUE).


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Douglas, Associate Counsel

INTRODUCTION

The veteran's form DD214 indicates the veteran had active 
service from November 1967 to December 1970 with three years 
prior service.  The report also shows the veteran was awarded 
the National Defense Service Medal, the Vietnam Service 
Medal, and the Vietnam Campaign Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Fort 
Harrison, Montana.

In May 1998 the RO, inter alia, denied entitlement to service 
connection for PTSD.  Subsequently, the veteran perfected an 
appeal as to that issue.

In a September 1998 decision the RO found the March 2, 1995, 
rating decision did not involve clear and unmistakable error.  
Subsequently, an appeal was perfected as to that issue.

The issue of entitlement to service connection for PTSD is 
addressed in a remand order at the end of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been requested or obtained.

2.  The March 2, 1995, rating decision which granted 
entitlement to service connection for tinnitus and assigned a 
0 percent disability rating was not clearly and unmistakably 
erroneous.


CONCLUSION OF LAW

The March 2, 1995, rating decision, which granted entitlement 
to service connection for tinnitus and assigned a 0 percent 
disability rating, did not involve clear and unmistakable 
error.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.105 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence of Record as of March 2, 1995

Service medical records show the veteran was treated for 
earaches and mild left tympanic membrane scarring.  Records 
are negative for complaint or diagnosis of tinnitus.  

VA hospital records dated in October 1971 included a physical 
examination which found the veteran's ears, nose, and throat 
normal.  

In November 1971 the RO, inter alia, granted entitlement to 
service connection for tympanic membrane scarring.  

VA medical records dated from January 1985 to September 1985 
show the veteran was treated for otitis media.  The records 
are negative for complaint or diagnosis of tinnitus.

In May 1986 the veteran submitted a claim for entitlement to 
service connection for hearing loss.  

During a March 1987 VA audiology examination the veteran 
reported mild constant bilateral tinnitus present since the 
1960's.  The examiner did not provide a diagnosis of tinnitus 
or comment upon the etiology of the reported disorder.

VA audiology examination report dated in December 1993 noted 
the veteran denied tinnitus.  

During a January 1994 VA audiology examination the veteran 
reported constant bilateral tinnitus since service.  The 
examiner noted the veteran had experienced constant bilateral 
tinnitus since service but did not comment upon the etiology 
of the disorder.

During a January 1995 VA audiology examination the veteran 
reported constant bilateral tinnitus of uncertain onset.  The 
examiner noted the veteran experienced frequent ear 
infections during active service which could not be ruled out 
as the cause of present hearing loss.  The examiner did not, 
however, provide a diagnosis of tinnitus or comment upon the 
etiology of that reported disorder. 

Private medical records received prior to the March 2, 1995, 
rating decision are negative for complaint or diagnosis of 
tinnitus.

The March 2, 1995, rating decision, inter alia, granted 
entitlement to service connection for hearing loss and 
tinnitus.  The decision noted tinnitus could not be 
disassociated from hearing loss which was found to be service 
connected because of ear infections during service.  It was 
also noted that a 10 percent disability evaluation for 
tinnitus was not warranted because the veteran's tinnitus was 
not shown to have been due to acoustic trauma, concussion, or 
head injury.

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of CUE.  Where evidence establishes such 
error, the prior decision will be reversed or amended.  38 
C.F.R. § 3.105(a) (1998).

The United States Court of Appeals for Veterans Claims 
(Court) has held that CUE is a very specific and rare kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  The Court established a three-part 
test to determine whether CUE is present in a prior 
determination; (1) either the correct facts, as they were 
known at the time, were not fully adjudicated (i.e., more 
than a simple disagreement as to how the facts were weighed 
or evaluated), or statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and, (3) a determination that there was CUE 
must be based on the record and the law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet.App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet.App. 310, 313-14 (1992) en banc).  A finding of CUE 
requires that error, otherwise prejudicial, must appear 
undebatable.  Akins v. Derwinski, 1 Vet.App. 228, 231 (1991).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1994).

In this case, the veteran argues that the March 2, 1995, 
rating decision involved CUE in that a 10 percent minimum 
rating should have been assigned when service connection for 
tinnitus was granted.  He asserts his tinnitus is the result 
of a head injury during active service.

The Board notes that since the March 2, 1995, rating decision 
the Ratings Schedule applicable to tinnitus was revised.  See 
64 Fed. Reg. 25202-10 (1999).  The Board also notes, however, 
that as the issue presently developed on appeal is limited to 
the issue of CUE only the law in effect at the time of the 
rating decision may be considered.

The Ratings Schedule at the time to the March 2, 1995, rating 
decision provided a 10 percent disability rating for tinnitus 
which was persistent as a symptom of head injury, concussion 
or acoustic trauma.  38 C.F.R. § 4.87a, Diagnostic Code 6260 
(1994).  VA regulations also provided for a 0 percent 
evaluation where the schedule did not provide such a rating, 
and was to be assigned when the requirements for a 
compensable evaluation were not met.  38 C.F.R. § 4.31 
(1994).

Based upon the evidence and law extant at the time of the 
March 2, 1995, rating decision, the Board finds that the 
claimed failure to assign a 10 percent rating for tinnitus 
was not undebatable error.  See Akins, 1 Vet. App. at 231.  
The Board notes there was no competent medical evidence at 
the time of that decision indicating the veteran's persistent 
tinnitus was the result of head injury, concussion, or 
acoustic trauma, as required for a 10 percent evaluation.  

Although VA audiology examination reports show the veteran 
reported noise exposure during active service, the Court has 
held that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

The only evidence of tinnitus related to head injury, 
concussion, or acoustic trauma is the veteran's own opinion.  
While the veteran is competent to testify as to symptoms he 
experiences, he is not competent to provide a medical opinion 
because this requires specialized medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, as the 
required criteria for a 10 percent evaluation were not shown 
by competent evidence, the Board finds the March 2, 1995, 
rating decision was not clearly and unmistakably erroneous.


ORDER

The March 2, 1995, rating decision which granted entitlement 
to service connection for tinnitus and assigned a 0 percent 
disability rating did not involve CUE; the appeal is denied.


REMAND

As to the issue of entitlement to service connection for 
PTSD, the Board notes the Court has held that there is a duty 
to assist in the completion of an application for benefits 
under 38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1999), 
depending on the particular facts in each case.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996); as modified by Epps v. Brown, 
9 Vet. App. 341, 344 (1996), (wherein the Court found there 
was a duty to further assist in the development of the 
evidence only when the veteran has reported the existence of 
evidence which could serve to render a claim well grounded); 
see also Hayre v West, No. 98-7046 (Fed. Cir. Aug. 16, 1999).  

In this case, the veteran testified at his October 1998 RO 
hearing that he was exposed to events in Vietnam which 
resulted in PTSD, including events while receiving treatment 
at the Da Nang Hospital.  Review of the record does not 
reflect the RO has attempted to verify this specific 
stressor.  Therefore, the Board finds additional development 
is required for an adequate determination.

It should be noted that the additional development requested 
by this order is required to provide the veteran adequate due 
process in the adjudication of the claim, and may not be 
considered as action relieving the veteran of the burden to 
present a well-grounded claim.  See Morton v. West, 
12 Vet.App. 477 (1999).  

The Board also notes that the Court has provided detailed 
guidance for the development of claims for service connection 
for PTSD once the veteran has satisfied the initial burden of 
establishing a well-grounded claim.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  

In Zarycki, the Court set forth the framework for 
establishing the presence of a recognizable stressor, which 
is the essential prerequisite to support the diagnosis of 
PTSD.  The Court analysis divides into two major components:  
The first component involves the evidence required to 
demonstrate the existence of an alleged stressful event; the 
second involves a determination as to whether the stressful 
event is of the quality required to support the diagnosis of 
PTSD.

In addition, the Board notes that Cohen v. Brown, 10 Vet. 
App. 128 (1997), alters the analysis in connection with 
claims for service connection for PTSD.  Significantly, the 
Court held that VA has adopted the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) in amending 38 C.F.R. 
§§ 4.125 & 4.126. 

The Court took judicial notice of DSM-IV and the effect of 
the shift in diagnostic criteria.  The major effect is that 
the criteria have changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard.  The 
criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have PTSD based on exposure 
to a stressor that would not necessarily have the same effect 
on "almost everyone."  The sufficiency of a stressor is, 
accordingly, now a clinical determination for the examining 
mental health professional.  Cohen, 10 Vet. App. at 140, 141.

The regulatory amendments to 38 C.F.R. §§ 4.125 & 4.126, and 
the incorporation of DSM-IV, may have a liberalizing effect 
in adjudicating a claim for service connection for PTSD, 
particularly when an individual is not a combat veteran or is 
not shown to have "engaged in combat with the enemy."  

Recently, the VA regulation applicable to PTSD service 
connection claims, 38 C.F.R. § 3.304(f), was amended to 
reflect changes in law as a result of the Cohen decision.  
See 64 Fed. Reg. 32807-08 (1999).  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  

VA has a duty to assist the veteran in the development of 
facts pertinent to a well-grounded claim, which includes 
obtaining an adequate VA examination.  38 U.S.C.A. § 5107(a); 
see also Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).


Accordingly, the case is remanded for the following:

1.  The RO should request the veteran 
submit additional detailed evidence as to 
his stressors during active service in 
support of his claim.  All pertinent 
evidence received should be associated 
with the claims file.

2.  Thereafter, the RO should review the 
file and prepare a summary of the 
veteran's claimed stressors.  This 
summary and all supporting documents 
should be sent to the Armed Services 
Center for Research of Unit Records 
(USASCRUR) at 7798 Cissna Road, 
Springfield, Virginia 22150-3197.  The 
USASCRUR should be requested to certify 
the occurrence of the incident(s) and any 
indication of the veteran's involvement 
therein.  If unable to provide such 
information, the USASCRUR should be asked 
to identify the agency or department that 
may provide such information and the RO 
should conduct follow-up inquiries 
accordingly.

3.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  In rendering this 
determination, the RO should consider all 
applicable laws and regulations.  The RO 
must specify which, if any, of the 
claimed stressor or stressors are 
verified.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

4.  If, and only if, the RO finds that 
the veteran has a verified stressor, the 
veteran should be afforded a VA 
psychiatric examination.  The examiner 
should be informed as to which stressor 
or stressors have been verified for the 
purpose of determining whether inservice 
exposure has resulted in current 
psychiatric symptoms.  The examiner 
should indicate whether the diagnostic 
criteria to support a diagnosis of PTSD 
have been satisfied.  The examination 
should include all appropriate tests and 
evaluations, including psychological 
testing with PTSD subscales.  The 
examiner should utilize the Fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), in 
arriving at diagnoses and enumerating the 
specific diagnostic criteria satisfied 
and the specific findings meeting the 
criteria for any disorder found.  If PTSD 
is diagnosed, the stressor supporting the 
diagnosis must be identified, including 
the evidence documenting the stressor.  
If the examiner finds that PTSD is 
related to stressors other than those 
claimed to have occurred in service, it 
should be so noted and explained.  If 
PTSD is diagnosed, the examiner should 
specify what symptoms are related to PTSD 
as opposed to any other psychiatric 
disorders.  The claims folder, including 
a copy of this remand decision, must be 
made available for review by the examiner 
in conjunction with the examination.

5.  Thereafter, the RO should carefully 
review the examination report to ensure 
that it is in compliance with this 
remand, including all requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.  

6.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should re-adjudicate 
the issue on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

